Citation Nr: 0627224	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to a compensable initial rating for 
patellofemoral pain syndrome of the right knee.

2. Entitlement to a compensable initial rating for 
patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from July 1983 to July 
2003.

The veteran filed a claim for service connection in March 
2003 for, inter alia, patellofemoral pain syndrome of both 
the right and left knees.

Upon a veteran's filing a claim, VA is required to notify him 
of: 1) the information and evidence needed to substantiate 
and complete his claim; 2) what part of that evidence he is 
responsible for providing; 3) what part of that evidence VA 
will attempt to obtain for him; and 4) to send the RO any 
additional evidence pertaining to his claim.  38 C.F.R. 
§ 3.159 (2005).  Here, the veteran was not asked to provide 
any evidence in his possession pertaining to his claim and 
this should be done.  

The veteran was granted service connection for patellofemoral 
pain syndrome of both the right and left knees in April 2003 
with noncompensable ratings for each beginning just after 
separation in August 2003.

The veteran indicated in his August 2003 notice of 
disagreement and his January 2004 VA Form 9 that he 
experiences pain on use, that he is unable to stand for long 
periods of time, and that these symptoms have rendered him 
incapable of attaining certain types of employment and 
restricted his duties while in service.

In evaluating musculoskeletal disabilities as in this case, 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment and 
functional impairment must be assessed.  Symptoms such as 
pain, more motion than normal, less motion than normal, 
incoordination, weakness, and fatigability are to be 
included.  Consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups and repeated use of the joint must also be 
considered.  DeLuca v. Brown, 8 Vet App. 202, 206-208 (1995).

In the examination report from the April 2003 VA examination, 
the examiner failed to address the veteran's complaints of 
pain on repeated use of his knees, as a result this should be 
done prior to adjudication.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. Send the veteran a notice letter 
discussing what information and evidence 
not of record is necessary to substantiate 
his claim, what information and evidence 
VA will seek to provide, what information 
and evidence he is expected to provide, 
and invite him to submit all pertinent 
evidence in his possession pertaining to 
his claim.

2. Schedule a VA orthopedic examination of 
both knees to determine the nature and 
severity of all disability involving the 
veteran's knees.  The claims folder must 
be made available to the examiner for 
review and such review should be indicated 
on the examination report.  The examiner 
should describe for the record whether the 
veteran has any weakened movement, excess 
fatigability, pain with use, or 
incoordination present.  If feasible, 
these determinations should be portrayed 
in terms of the degree of additional loss 
of range of motion.  If such a 
determination is not feasible, this should 
be stated for the record and the reasons 
provided.  Additional limitation of motion 
during flare-ups and following repetitive 
use should also be noted.

3. Thereafter, readjudicate the claims on 
appeal.  If either (or both) remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes the 
evidence and analyzes all pertinent legal 
authority, including 38 C.F.R. § 3.159 
(the complete text of which should be 
included).  Allow appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


